Citation Nr: 0739308	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension with 
coronary artery disease, secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel
INTRODUCTION

The veteran had active service from January 1954 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In February 2006, the veteran presented testimony before a 
Veterans Law Judge during a hearing at the RO. A transcript 
of this hearing is of record.  Since the Veterans Law Judge 
who conducted the above hearing has left the Board, the 
veteran has been contacted y letter and asked if he desired 
another hearing before a Veterans Law Judge. He has recently 
responded that he did not desire a further hearing.  The 
transcript has been reviewed by the undersigned. 

The appeal was remanded to the RO for further development in 
June 2006.  That development having been completed, the case 
is now before the Board for further appellate consideration.

It appears that the veteran is also seeking to reopen his 
claim for service connection for hypertension with coronary 
artery disease on a direct basis.  It is referred to the RO 
for all appropriate action, if needed.  


FINDINGS OF FACT

1.  The veteran did not serve in combat in Vietnam.

2.  There is no credible supporting evidence of an in-service 
stressor to support the diagnosis of PTSD.  

3.  The veteran's hypertension with coronary artery disease 
is unrelated to service connected disability.  

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110 1131; 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Hypertension with coronary artery disease is not 
proximtely due to or the result of service connected 
disability.  38 C.F.R. § 3.310 (a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service personnel records show that he was in Vietnam during 
the period from 1964 to 1966.  His awards included the 
National Defense Service Medal, the Vietnam Service Medal 
with 2 campaign stars, and the Vietnam Campaign Medal. In 
Vietnam, he served in the 510th Tactical Fighter Wing at Bien 
Noa Air Base. In Vietnam, his principal duty was aircraft 
mechanic.

The veteran's service medical records contain no findings, 
complaints, or diagnoses indicative of PTSD or any other 
psychiatric disability.  On the veteran's February 1973 
examination prior to service discharge he was evaluated as 
psychiatrically normal, providing evidence against this 
claim.  

VA and private clinical records reflect treatment for 
hypertension and cardiovascular disease beginning in the late 
1970s, but no reference was made to any psychiatric 
symptomatology except for an assessment of anxiety rendered 
during VA treatment for coronary artery disease in June 1992.  

In a January 2001 decision the Board denied service 
connection for hypertension and coronary artery disease on an 
incurrence basis.

In a September 2003 statement, the veteran stated that he was 
assigned to Vietnam in 1965/1966 where he worked on the 
flight line and would work up to 18 hours a day readying 
aircraft for combat missions.  He said that in the course of 
his duties he saw the body bags containing the remains of 
soldiers being sent back to the United States. He said that 
he lost his aircraft when it was shot down with both its 
pilot and cameraman, with whom he had very close 
relationships.  He said that he and his comrades were 
deprived of weapons after a comrade threatened his supervisor 
with a gun.  He also said that he witnessed a service man 
commit suicide. 

Copies of service personnel records accompanied the above 
statement and revealed that the veteran was in Vietnam during 
1964-1966 and was an aircraft mechanic and Crew Chief for F-
100D/F type aircraft.  He performed preflight and post flight 
inspections, performed maintainence and was responsible for 
launching and recovering his aircraft. 

On a VA psychiatric examination in October 2003 the veteran 
reported that the pilot and cameraman on the aircraft he was 
responsible for were killed in Vietnam.  He again reported 
seing body bags on the flight line and reported seeing people 
die and also said he saw people pull guns on each other.  In 
addition the veteran reported that he thought he was going to 
die on one occasion in Vietnam when someone threw a bomb. 
into a bar when he was there. In addition he said that he saw 
"guys shoot their supervisors".  He said that he had 
nightmares of dead people and had problems sleeping with 
violent dreams.  He also reported problems getting along with 
people and indicated that this had hampered his post service 
employment. It was said that he would see the hundreds of 
body bags on the flight line. He reported being depressed and 
having a poor appetite.  Frequent worrying was noted and loss 
of energy.  The veteran was said to be easily overwhelmed and 
irritable.  Intermittent anhedonia was noted and he was said 
to feel worthless.  Excessive guilt was noted but he was not 
suicidal. 

The examiner commented that the veteran had some symptoms of 
PTSD that had developed because of gradually increasing 
depression in recent years and the depression had been 
triggered by his divorce from his fourth wife.  The diagnoses 
on Axis I were major depression and PTSD. 

After an October 2003 VA cardiovascular examination in 
October 2003, the examiner opined that it was as likely as 
not that the veteran's coronary artery disease was related to 
PTSD since there was a correlation between depression and 
coronary artery disease. 

In November 2005, the RO completed a formal determination 
that the information required to verify the veteran's 
reported stressors was insufficient to refer for unit record 
research. 

During a February 2006 videoconference hearing before a 
Veterans Law Judge, the veteran said that he saw a lot of 
people die in Vietnam and saw a lot of body bags.  He also 
saw a dead body of a service man that may have been a 
suicide, but he did not know the individuals name although 
the incident occurred in 1966 at Bien Hoa Air Force base.  
The veteran further testified that he was near an airplane 
that exploded in a hanger but he did not remember the date 
except for the year 1966.  He said that he was on a special 
mission while in Vietnam and flew low missions over the 
country while armed with a M16. He said that his base was 
attacked a lot while he was there.  He said that on one 
occasion he lost his aircraft with the pilot and a cameraman 
in the back seat, but he was not in the plane at the time.   
He said that it was almost impossible to get this information 
since it was classified.  The veteran also said that he was 
in a bar one weekend when a bomb was thrown into the 
establishment.  He also said that he saw people kill 
themselves and was disturbed by this. 

The veteran also said that he attempted to get psychiatric 
help while in Vietnam but was rebuffed.  He said that this 
occurred in 1966. while he was in the 5th tactical fighter 
squadron stationed at Bien Hoa Air base.  During the hearing 
it was noted by his representative  that he had been informed 
that the information provided by the veteran was not 
sufficient for effective research and that the veteran was 
unable to provide sufficient details regarding his reported 
stressor to permit research of his reported incidents. 

During a March 2006 clinical evaluation by the VA, however, 
the veteran was noted to deny having any frightening, 
upsetting, or horrible experiences that, over the previous 
month, resulted in nightmares, unwanted thoughts, avoidance, 
startle reactions, feelings of detachment or numbness, or 
caused him to be guarded or watchful, providing evidence 
against his statements above.  He also at this time declined 
to be referred to the mental health facility for evaluation.  
The examiner commented that there was no PTSD, providing 
evidence against this claim.  

Private clinical documents are of record that document 
treatment during the early 2000s for various disabilities, 
including cardiovascular disabilities and anxiety with 
depression.  No assessment of PTSD was reported, providing 
more evidence against this claim.  More importantly, the 
veteran makes little reference in treatment to a stressor in 
service or a problem associated with service. 

Effective March 7, 1997, 38 C.F.R § 3.304(f) was amended to 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2007).

In addition, in November 1996, VA regulations were amended to 
adopt the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV). 38 C.F.R. § 4.130 (2007).

The veteran is entitled to receive the benefit of the most 
favorable version of the DSM. Helfer v. West, 11 Vet. App. 
178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).

Where the evidence does not show that the veteran engaged in 
combat with the enemy, his uncorroborated testimony is 
insufficient to establish the stressor. Credible supporting 
evidence is required. 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131. Service connection may be granted 
for disease diagnosed after service providing the evidence 
establishes that it was incurred during service. 38 C.F.R. § 
3.303(d) (2002).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R.§ 3.310(a). Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

As noted above, the service personnel records show that the 
veteran was in Vietnam from 1964 to 1966.  The record 
contains no citations, awards, or medals indicative of combat 
against the enemy during his Vietnam service. In Vietnam, he 
served as an aircraft mechanic and maintainence crew chief.

On the record, the diagnosis of PTSD by a VA examiner 
establishes, arguably, the current disability of PTSD, though 
this is very unclear in light of the findings above.

Although the record contains a possible diagnosis of PTSD, 
this does not end the inquiry because the diagnosis satisfies 
only one element required in order for service connection for 
PTSD to be awarded. There almost be evidence establishing the 
occurrence of the stressor and medical evidence to link the 
stressor to the current disability.

On the issue of the occurrence of an in-stressor during 
service to support the diagnosis of PTSD, there is no change 
in the regulation. The evidence necessary to establish the 
occurrence of an in-service stressor varies depending on 
whether or not the veteran "engaged in combat with the 
enemy." Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.304(d), (f) (2005); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

As noted above, the record does not establish that the 
veteran ever engaged in combat and the Board therefore finds 
that he was not exposed to combat.  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor. See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996). In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor. See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).
	
Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor reported by the veteran and relied upon 
by the competent medical professional diagnosing PTSD 
occurred, as substantiated by credible supporting evidence.  
The question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.  The Court has held that it is the duty 
of the Board as the fact finder to determine credibility of 
the testimony and other lay evidence. Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).

As for the veteran's assertions of experiencing PTSD symptoms 
due to various incidents noted in September 2003 statement, 
his VA examination of September 2003 and his testimony given 
during a 2006 videoconference, the veteran does not provide 
sufficient evidence nor does he cite any particular incident 
with sufficient specificity as to dates, individuals 
involved, locations etc to permit verification of the 
incident in question.  The presence in a combat zone, 
standing alone, without independent evidence of distressful 
event does not constitute a valid stressor.

Consequently, the evidence is insufficient to establish that 
the veteran engaged in combat with the enemy or that any of 
his claimed in-service stressors occurred as the veteran 
recounted.

Since the veteran did not engage in combat with the enemy, 
the veteran's lay testimony alone about his various stressor 
incidents will not be enough to establish the occurrence of 
an in-service stressor in the absence of other corroborative 
evidence that substantiates or verifies the veteran's 
statements and testimony. Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

As for the VA and private medical opinions that link PTSD to 
the combat or other experiences in Vietnam, the evidence is 
not persuasive for two reasons. First, as stated above the 
Board finds that the veteran did not engage in combat.  
Secondly, credible supporting evidence of the actual 
occurrence of an in service stressor cannot consists solely 
of after-the-fact medical nexus evidence. Moreau v. Brown, 9 
Vet.App. 389, 395-96 (1996).

Beyond the above, the Board must find that the service and 
post-service medical record, as a whole, provides evidence 
against a finding that the veteran has PTSD because of his 
service.  As noted above, the contention that the veteran has 
PTSD is very unclear.  It appears during treatment the 
veteran fails to focus on his service, but instead on other 
post-service events.  The veteran's own statements to health 
care providers undermine information he has given to VA 
claims adjudicators.  His statements regarding stressors that 
could be confirmed by the VA are, at best, very vague.  The 
veteran also appears to file many claims regarding disorders 
that appear to have no association with service, undermining 
the veteran's overall credibility.

For these reasons, the preponderance of the evidence is 
against the claim for service connection for PTSD.

Regarding the veteran's claim for service connection for 
hypertension with coronary artery disease as secondary to 
PTSD, since service connection for PTSD is not established, 
the veteran's claim for secondary service connection for 
these disabilities must also be denied.  The issue of service 
connection of a direct basis is not before the Board at this 
time. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided preadjudication VCAA notice by letter, dated 
in August 2003 regarding the claims considered in the 
appellate decision below.  This notice to the veteran, in 
conjunction with the statement of the case, included the type 
of evidence needed to substantiate the claim of service 
connection for PTSD and secondary service connection for 
cardiovascular disability.  In the VCAA notice, the veteran 
was informed that VA would obtain service medical records, VA 
records, and records from other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence that would include evidence in his possession that 
pertained to the claims. 

In June 2006, a letter was sent to the veteran that included 
the general provision for the effective date of the claims 
and the degree of disability assignable. While this notice 
did not precede the initial adjudication of the veteran's 
current claims, such a failure is moot since service 
connection is denied below and no disability rating or 
effective dates will be assigned.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

To the extent that the VCAA notice was provided after the 
initial adjudication, the veteran was provided 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statements of the case, 
dated in February 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).  


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for hypertension with 
coronary artery disease is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


